DETAILED ACTION
This is an allowance of all claims filed on 06/16/2021. Claims 1 and 3-14 are pending. Claims 1, 13 and 14 have been amended. Claim 2 is cancelled. Therefore, claims 1 and 3-14 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites the following allowable limitations: “the processor unit of the in-charge storage apparatus is configured to: receive a read request for a logical unit that is newly in charge, obtain data for restoring data of a target area from a plurality of storage apparatuses constituting the EC other than the failure storage apparatus when the data of the target area of the logical unit which is a target of the read request is stored in a data area of a storage device of the failure storage apparatus but not stored in a data area or a cache area of the storage device that is accessible to the in-charge storage apparatus, restore the data of the target area based on the obtained data, and transmit the restored data to a request source of the read request and store the restored data of the target area to a cache area of the storage device.”
Closest prior art on record Lee [US 2013/0111153] appears to teach a distributed storage system, with management unit handling read/write requests and processing of data request.
Subbarao [US 2020/0004701] appears to teach each storage device has a data area for caching data, managing of logical units and before transmitting data, data is cached into temporary storage.
However, the prior arts on record do not appear to teach of fairly suggest the indicated allowable subject matter. Based on this rationale, Claim 1 and its dependent claims 3-12 are allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MASUD K KHAN/            Primary Examiner, Art Unit 2132